           Case 1:21-cv-00539-ACA Document 3 Filed 05/01/21 Page 1 of 1                      FILED
                                                                                    2021 May-01 PM 09:21
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                                 EASTERN

Randy Phillips,                                   )
                                                  )
                                                  )
                                     Plaintiff,   )
                                                  )
                        v.                        )
                                                  )     CIVIL ACTION CASE NUMBER:
Churchill Capital Corporation IV,                 )
Atieva, Inc., d/b/a Lucid Motors,                 )     1:21-cv-00539-ACA
Michael Klein, Jay Faragin, and                   )
Peter Rawlinson                                   )
                                     Defendant.   )



                                REQUEST FOR SERVICE BY
                                    CERTIFIED MAIL

Please serve the defendant(s)

                               Churchill Capital Corporation IV


by certified mail pursuant to Alabama Rules of Civil Procedure 4(i)(2) and Federal

Rules of Civil Procedure 4(e)(1).



                                                        s/Roderick T. Cooks
                                                        Attorney for Plaintiff
